Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162422                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 162422
                                                                    COA: 35534
                                                                    Shiawassee CC: 2019-004107-FH
                                                                                   2019-004237-FH
  LISA DELYNN DELISLE,
            Defendant-Appellant.

  ____________________________________/

         By order of April 30, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 9, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE the defendant’s sentence in No. 19-004107-FH and REMAND this case to
  the Shiawassee Circuit Court for resentencing. The prosecutor has conceded error in the
  scoring of Offense Variable 19 and a clerical error in the judgment of sentence, which
  appears to refer to an incorrect docket number. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2021
           p0608
                                                                               Clerk